        Case 1:19-cr-10131-NMG Document 354 Filed 04/15/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

________________________________
                                 )
UNITED STATES OF AMERICA,        )
                                 )
     Plaintiff,                  )
                                 )              Case No. 1:19-cr-10131 NMG
             v.                  )
                                 )              DEFENDANT MACFARLANE’S
TOBY MACFARLANE,                 )              REQUEST FOR THE COURT’S
                                 )              RECOMMENDATION TO THE
     Defendant.                  )              U.S. BUREAU OF PRISONS
________________________________ )

       On April 14, 2020, this Court issued an order reducing defendant Toby

Macfarlane’s sentence to time served, effective April 21, 2020; directing Mr.

Macfarlane’s release to home confinement on that date; and strongly recommending

that Mr. Macfarlane have at least two telephone calls each day until his release. Dkt.

352. Today, the Court issued an Amended Judgment consistent with that order. Dkt.

353.

       Counsel is informed that, apparently as a result of the Court’s order, this morning

Mr. Macfarlane was permitted to place a telephone call to his family—the first telephone

call he has been permitted to make since April 7, 2020. As pleased as the family was to

hear from him, the report they received was extremely distressing. Mr. Macfarlane

reports that since April 7, he has been confined 24 hours a day in a cramped cell with

another inmate with no time outdoors. Since his “quarantine” began nine days ago, Mr.

Macfarlane has had no change of clothes, only two opportunities to shower, and no

access to the books, photographs or letters that he previously possessed at the Satellite

Camp. Today undersigned counsel sent a letter to Warden Barbara von Blanckensee

                                            1
        Case 1:19-cr-10131-NMG Document 354 Filed 04/15/20 Page 2 of 4




protesting these conditions of confinement, which are intolerable and should not be

inflicted on any inmate in the custody of the U.S. Bureau of Prisons.

      For these reasons, we ask the Court issue new recommendations to the Bureau

of Prisons that Mr. Macfarlane be permitted (1) at least an hour of time outdoors each

day and (2) a daily shower and change of clothes.

Dated: April 15, 2020                    Respectfully Submitted,



                                         /s/ Ted W. Cassman

                                         Ted W. Cassman (Admitted Pro Hac Vice)
                                         Arguedas, Cassman, Headley & Goldman LLP
                                         803 Hearst Avenue
                                         Berkeley, CA 94710
                                         Telephone: (510) 845-3000
                                         Email: cassman@achlaw.com

                                         Attorneys for Defendant Toby Macfarlane




                                            2
        Case 1:19-cr-10131-NMG Document 354 Filed 04/15/20 Page 3 of 4




                        LOCAL RULE 7.1(a)(2) CERTIFICATION

       I, Ted W. Cassman, counsel for the defendant Toby Macfarlane, certify that I

have conferred with Eric Rosen, Assistant United States Attorney, and other members

of the prosecution team concerning this request. Government counsel has informed me

that it takes no position on the request as it has not had the opportunity to confer with

BOP personnel in Tucson regarding Mr. MacFarlane’s living conditions.

Dated: April 15, 2020                            Respectfully submitted,



                                                      /s/ Ted W. Cassman
                                                 Ted W. Cassman
        Case 1:19-cr-10131-NMG Document 354 Filed 04/15/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 15, 2020, I filed the foregoing with the foregoing with

the Clerk of the Court for the District of Massachusetts using the CM/ECF system,

which will send notification of such filing to all attorneys of record via the notice of

electronic filing (the “NEF”).

Dated: April 15, 2020



                                                   /s/ Raphael Goldman
                                                   Raphael Goldman
